 


114 HCON 20 IH: Expressing the sense of Congress that all direct and indirect subsidies that benefit the production or export of sugar by all major sugar producing and consuming countries should be eliminated.
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. CON. RES. 20 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Yoho (for himself, Mr. Hastings, Mr. Schrader, Mr. Rooney of Florida, Mr. Hudson, Mr. Poe of Texas, Ms. Frankel of Florida, Mr. Thornberry, and Ms. Wilson of Florida) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that all direct and indirect subsidies that benefit the production or export of sugar by all major sugar producing and consuming countries should be eliminated. 


Whereas every major sugar-producing and sugar-consuming country in the world maintains some form of direct or indirect subsidy to support its sugar growers, processors, or consumers; Whereas virtually all of the more than 100 countries that produce sugar maintain market distorting subsidy programs, including—
(1)the Government of Brazil which provides direct and indirect subsidies of at least $2,500,000,000 per year for programs to promote its sugar and ethanol industry and has increased subsidies in recent years in the form of preferential loans, debt forgiveness, increased ethanol usage mandates, and direct subsidies to cane farmers; (2)the Government of India which supported its highly regulated sugar industry by granting WTO-illegal export subsidies for 2,000,000 metric tons of sugar in 2014 and has announced plans for increased export subsidy rates in 2015;
(3)the Government of Thailand which has more than tripled its sugar exports since 2004 by providing extensive subsidies to its sugar industry and by maintaining domestic prices well above export prices; and  (4)the Government of Mexico which has direct and indirect subsidies to keep open 9 government-owned sugar mills accounting for 22 percent of Mexican sugar production as well as direct payments to sugarcane growers;
Whereas the world sugar market is the most volatile commodity market in the world; Whereas the foregoing clauses provide ample evidence there is no undistorted, free market in sugar in the world today; and
Whereas if such a free market did exist, United States sugar farmers and processors could compete effectively in that market: Now, therefore, be it  That it is the sense of Congress that—
(1)the President, by agreements negotiated under the auspices of the World Trade Organization, should seek elimination of all direct and indirect subsidies benefitting the production or export of sugar by the government of—  (A)each country that exported more than 200,000 metric tons of sugar during 2014; and 
(B)any other country with which the United States has in effect a free trade agreement;  (2)if the President determines that all such subsidies by all such countries have been eliminated, then the President should report to Congress detailed information about how each of the countries has eliminated such subsidies; and 
(3)after submitting such report, the President should propose to Congress legislation to implement a zero for zero sugar subsidy policy.  